ON MOTION FOR REHEARING
March 9, 1932
Mr. . Chief Justice Del Toro
delivered the opinion of the Court.
A reconsideration is sought of the judgment rendered by this Court on the 26th of last February, affirming in every particular the judgment appealed from, for the sole purpose of eliminating the pronouncement of costs contained in the latter judgment.
*148In the first place, the appellant did not assign separately as error the pronouncement which he now asks ns to reverse. In the second place, the circumstance that essentially the appellant might be right in his contention as to the ownership and right of possession of the land involved in the litigation herein — his action having been dismissed for his failure to. resort to the proper remedy for the enforcement of such rights — is not itself sufficient for a reversal of the award of costs made by the trial court in the exercise of its discretion.
As a matter of law, the award of costs is sustained. Inasmuch as, in accordance with the jurisprudence of this Court, the trial court, when fixing the amount of attorney’s fees, may take into account the degree of obstinacy of the party against whom costs have been awarded, the appellant herein has still an opportunity to invoke the attendant circumstance of the case for the purpose of obtaining an order in consonance therewith, in the proper district court. (Castro v. Soc. Anon, des Suc. de St. Jean, 34 P.R.R. 546.)
The rehearing sought is denied.
Mr. Justice Aldrey concurs in the decision.